DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 01/22/21, for application number 15/783,848 has been received and entered into record.  Claims 1, 8, and 11 have been amended, and Claims 3 and 10 have been cancelled.  Therefore, Claims 1, 4, 6-8, 11, 12, 14-18, and 20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morse, US Pat. Appln. Pub. No. 2018/0321728.
Regarding Claim 15, Morse discloses a wireless docking system [docking station 21, Fig. 3, Fig. 4], comprising: 
a wireless power transmitter configured to transmit wireless power via one or more magnetic fields [Bluetooth modules 44 and 46 of Fig. 4 may be incorporated into a wireless charging interface and used for wireless charging signaling as described in Fig. 3; as described in Fig. 3, wireless charging module 34 is connected to a wireless charging output 35 which may comprise a set of electromagnetic coils which induce a current in corresponding coils 36 on the computing device 23, par 61, ll. 7-10]; 
a wireless communication device [wireless module 44] configured to: 
wirelessly communicate with another wireless communications device of an information handling system [there is a method of signaling between the wireless charging module 34 and the wireless charging input 36 (equivalent to Bluetooth module 46 of Fig. 4), par 63, ll. 10-13]; and 
wirelessly provide information to the other wireless communication device [Bluetooth module 46 is connected to 214 so it is able to send signals to it, par 67, ll. 11-12]; and 
a wireless charging pad that includes the wireless power transmitter and the wireless communication device [docking station 21, Fig. 3, 4].
Regarding Claim 18, Morse discloses the wireless docking station of Claim 15, wherein the information includes a state transition command; and wherein the state transition command is configured to transition the information handling system from a power conservation state to an information processing state [the power-on module 26 sends a 
Regarding Claim 20, Morse discloses the wireless docking system of Claim 15, wherein the wireless communications device includes a first Bluetooth communications device; and wherein the other wireless communications device includes a second Bluetooth communications device, different from the first Bluetooth communications device [Bluetooth module 44 of the docking station 21 and Bluetooth module 46 of the computing device 23, Fig. 4; par 69, line 1]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morse in view of Joehren, US Pat. Appln. Pub. No. 2015/0171930, and further in view of Chow et al., US Pat. Appln. Pub. No. 2008/0270811.
Regarding Claim 1, Morse discloses an information handling system [computing device 23, Fig. 4], comprising: 
a processor [computing device 23 contains components such as a processor, a hard disk, etc., par 59, ll. 4-5]; 
a non-volatile memory medium, coupled to the processor, that stores instructions executable by the processor [computing device 23 contains components such as a processor, a hard disk, etc., par 59, ll. 4-5];
a wireless power receiver [Bluetooth module 46 capable of receiving power wirelessly];

a wireless communications device coupled to the wireless power receiver and coupled to the microcontroller [Bluetooth module containing wireless power reception component, and is coupled to controller 214]; and
a power supply configured to provide power to components of the information handling system [internal power supply connected to a power-on module and supplies power to the device, Fig. 1, 2; par 54, ll. 1-3; par 61, ll. 11-12];
wherein the wireless power receiver is configured to receive power via one or more magnetic fields of a wireless charging unit and is configured to provide power to the wireless communications device from the one or more magnetic fields [Bluetooth modules 44 and 46 of Fig. 4 may be incorporated into a wireless charging interface and used for wireless charging signaling as described in Fig. 3; as described in Fig. 3, wireless charging module 34 is connected to a wireless charging output 35 which may comprise a set of electromagnetic coils which induce a current in corresponding coils 36 on the computing device 23, par 61, ll. 7-10]; 
wherein, while the information handling system is in the power conservation state, the microcontroller is configured to operate independently of the processor transition the information handling system from the power conservation state to the information processing state in response to the information received from the other wireless communication device of the wireless charging unit, wherein in the information processing state, the processor executes instructions [controller 214 receives signals including special inputs triggered by the receipt of 
However, Morse does not explicitly teach a volatile memory medium coupled to the processor; wherein the information handling system is configured to utilize an information processing state and a power conservation state, wherein, in the power conservation state, the processor does not execute the instructions; wherein, while the information handling system is in the power conservation state, the wireless communications device is configured to: draw power from the wireless power receiver without drawing power from the power supply; wirelessly communicate with another wireless communications device of the wireless charging unit; wirelessly receive information from the other wireless communication device of the wireless charging unit; and provide the information to the microcontroller; and wherein the information handling system is configured to restore, from the non-volatile memory medium, the volatile memory medium that was flushed to the non-volatile memory medium in response to being transitioned from the power conservation state to the information processing state.

It would have been obvious to one of ordinary skill in the art, having the teachings of Morse and Joehren before him before the effective filing date of the claimed invention, to incorporate the wireless power transmission as taught by Joehren into the information handling system as disclosed by Morse, to allow portable devices such as mobile telephones and other handheld devices to receive power and be able to perform read or write functions when otherwise not accessible [Joehren, par 2, ll. 3-4; par 3, ll. 11-14].
However, the combination of Morse and Joehren do not explicitly teach a volatile memory medium coupled to the processor; in the power conservation state, the volatile memory medium flushed to the non-volatile memory medium; and wherein the information handling system is configured to restore, from the non-volatile memory medium, the volatile memory medium that was flushed to the non-volatile memory medium in response to being transitioned from the power conservation state to the information processing state.
In the analogous art of transitioning power states, Chow teaches a volatile memory medium coupled to the processor [DRAM memory modules 30, Fig. 1]; in the power conservation state, the volatile memory medium flushed to the non-volatile memory medium [when the PC is suspended, some key state information is quickly copied from DRAM memory modules 30 to hard disk drive 34, par 8, ll. 2-4]; and wherein the information handling system is configured to restore, from the non-volatile memory medium, the volatile memory medium 
It would have been obvious to one of ordinary skill in the art, having the teachings of Morse, Joehren, and Chow before him before the effective filing date of the claimed invention, to incorporate the copying of information from the non-volatile memory to the volatile memory upon system boot as taught by Chow into the information handling system as disclosed by Morse and Joehren, to allow users to continue operation of the system [Chow, par 9, ll. 11-12]. 
Regarding Claim 4, Morse, Joehren, and Chow disclose the information handling system of Claim 1.  Joehren further discloses wherein the instructions include an operating system [the processing circuit operates in the on state by executing OS instructions stored in the memory, par 8, ll. 19-22].  Chow further teaches wherein the information handling system is configured to boot an operating system from the non-volatile memory medium in response to being transitioned from the power conservation state to the information processing state [CPU can resume execution of instructions and data from OS image 44 directly from PCM memory modules without a lengthy copy of OS image 44’ from hard disk drive 34, par 39, ll. 6-10].
Regarding Claim 6, Morse, Joehren, and Chow disclose the information handling system of Claim 1.  Morse further discloses wherein the wireless communications device includes a first Bluetooth communications device; and wherein the other wireless communications device 
Regarding Claim 8, Morse discloses a method [using device of Fig. 3, Fig. 4], comprising:
an information handling system transitioning to a power conservation state, wherein, in the power conservation state, a processor of the information handling system does not execute instructions [controller 214 receives signals including special inputs triggered by the receipt of power-on signals from the docking station 21; it is possible to wake a computing device, i.e. cause it to enter a powered on state from a sleep state via a Wake-on-LAN signal received by a docking station connected to the computing device by USB (waking a system would allow it to execute instructions, as it is no longer in a sleep state), par 67, ll. 11-14; par 55, ll. 1-4]; and 
a wireless communications device of an information handling system receiving wireless power from a wireless charging unit, coupled to a wireless docking device [Bluetooth module 46 receiving power from wireless connection module 44, which resides in docking station 21; Bluetooth modules 44 and 46 of Fig. 4 may be incorporated into a wireless charging interface and used for wireless charging signaling as described in Fig. 3; as described in Fig. 3, wireless charging module 34 is connected to a wireless charging output 35 which may comprise a set of electromagnetic coils which induce a current in corresponding coils 36 on the computing device 23, par 61, ll. 7-10].
The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 11, Morse discloses the method of Claim 8.  Claim 11 repeats the same limitations as recited in Claim 4, and thus is rejected accordingly.
Regarding Claim 12, Morse, Joehren, and Chow disclose the method of Claim 8.  Morse further discloses wherein a wireless docking system includes the wireless charging unit and the wireless docking device [Bluetooth module 46 receiving power from wireless connection module 44, which resides in docking station 21; Bluetooth modules 44 and 46 of Fig. 4 may be incorporated into a wireless charging interface and used for wireless charging signaling as described in Fig. 3; as described in Fig. 3, wireless charging module 34 is connected to a wireless charging output 35 which may comprise a set of electromagnetic coils which induce a current in corresponding coils 36 on the computing device 23, par 61, ll. 7-10].
Regarding Claim 14, Morse, Joehren, and Chow disclose the method of Claim 8.  Morse further discloses wherein the wireless communications device of the information handling system includes a first Bluetooth communications device; and wherein the wireless communications device of the wireless charging unit includes a second Bluetooth communications device, different from the first Bluetooth communications device [Bluetooth module 44 of the docking station 21 and Bluetooth module 46 of the computing device 23, Fig. 4; par 69, line 1].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morse, Joehren, and Chow, and further in view of Ramirez et al., US Pat. Appln. Pub. No. 2015/0082061.
Regarding Claim 7, Morse, Joehren, and Chow disclose the information handling system of Claim 1.  Morse further discloses wherein the information received from the other wireless communication device of the wireless charging unit includes a state transition command [the 
However, Morse, Joehren, and Chow do not explicitly teach wherein the state transition command is based at least on user input to a wireless docking system.
In the analogous art of changing power states of an information handling system, Ramirez teaches wherein the state transition command is based at least on user input to a wireless docking system [input device 46 (part of docking station) communicates inputs to docking station 12 through docking cable 24 so that a docking manager 56 on docking station 12 can manage changes in the power state of information handing system 10 in response to the inputs; docking manager 56 detects a manual input to mechanical button 54; a wireless network module 66 sends a wireless wake signal to a wireless network module 66 of information handling system 10 to initiate a change in power state, par 29, ll. 1-6, 10-15].
It would have been obvious to one of ordinary skill in the art, having the teachings of Morse, Joehren, Chow, and Ramirez before him before the effective filing date of the claimed invention, to incorporate the user input method in the docking station as taught by Ramirez into the information handling system as disclosed by Morse, Joehren, and Chow, to provide an additional method of interfacing with the information handling system through a docking cable of the docking station [Ramirez, par 10, ll. 20-33].
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morse in view of Ramirez.
Regarding Claim 16, Morse discloses the wireless docking system of Claim 15 [docking station 21, Fig. 4].  However, Morse does not explicitly teach wherein the docking system is configured to: receive user input; and provide the information to the wireless communication device in response to receiving the user input.
In the analogous art of changing power states of an information handling system, Ramirez teaches wherein the docking system is configured to: receive user input; and provide the information to the wireless communication device in response to receiving the user input [input device 46 (part of docking station) communicates inputs to docking station 12 through docking cable 24 so that a docking manager 56 on docking station 12 can manage changes in the power state of information handing system 10 in response to the inputs; docking manager 56 detects a manual input to mechanical button 54; a wireless network module 66 sends a wireless wake signal to a wireless network module 66 of information handling system 10 to initiate a change in power state, par 29, ll. 1-6, 10-15].
It would have been obvious to one of ordinary skill in the art, having the teachings of Morse and Ramirez before him before the effective filing date of the claimed invention, to incorporate the user input method in the docking station as taught by Ramirez into the information handling system as disclosed by Morse, to provide an additional method of interfacing with the information handling system through a docking cable of the docking station [Ramirez, par 10, ll. 20-33].
Regarding Claim 17, Morse and Ramirez disclose the wireless docking system of Claim 16.  Ramirez further teaches a button configured to receive the user input [docking manager 56 detects a manual input to mechanical button 54, Fig. 2].

Response to Arguments
Applicant’s arguments filed 01/22/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  
Applicant argues Morse and Joehren are not combinable, as Joehren discloses a microcontroller in the device not powered when the device is not operating.  Examiner respectfully disagrees.
Examiner notes Joehren is relied upon to teach the limitations with regards to sending information via a wireless communication device, and the reject in fact relies upon Morse to disclose the microcontroller transitioning the information handling system from the power conservation state to the information processing state.  As such, the features taught by Joehren may reasonably be combined with the disclosure of Morse, as Morse itself has a processor which is also inactive when the rest of the computing device 23 is powered off.  
With regards to Applicant’s arguments as to Claim 15, Examiner has previously noted the rejection illustrates the charging pad may be the docking station, as the claim limitations as presented do not require any particular form as to the charging pad, and simply describes its functionality.  Applicant has not provided any reasoning as to why the charging pad cannot be 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186